BOGGS, Judge,
dissenting.
I respectfully dissent because I do not believe that the trial court’s July 16,2010 order was a final order precluding its out-of-term review of the applicability of the statute of limitation. While titled a “final order,” the order does not expressly, or by necessary implication, dispose of the companies’ claim for- declaratory relief.
The issues considered by the trial court were limited to a pending motion for temporary restraining order and a pending motion for contempt (based upon a hearing scheduled by the Commission in alleged violation of a 30-day stay imposed by the trial court). After noting that “[t]he above-styled action came before the Court on July 8, 2010, for a hearing on Plaintiffs’ Motions for Temporary Restraining Order and Interlocutory Injunction ... and Plaintiffs’ Motion for Contempt,” the trial court stated in its order that it “finds OCGA § 21-5-6 (a) (5)[18] specifically vests in the State Ethics Commission the power to find probable cause to initiate hearings and similarly to issue subpoenas in connection with its investigation of possible violations.” It then expressly denied the companies’ pending motions for temporary restraining order, interlocutory injunction, and contempt. The trial court did not expressly rule on the companies’ claim for declaratory judgment regarding a different Code section, OCGA § 21-5-30.1.19 Indeed, the order makes no mention of the declaratory judgment action whatsoever.
*490Examination of the arguments made during the hearing before the trial court also support the conclusion that the trial court’s order is not a final order. The companies’ attorney argued that
the subpoenas, as written, were not just overly broad,... but they in fact deviated from the Commission’s own practice and procedure, and the responses thereto would serve irrebuttable harm on both of my clients .... The Rules [of] the Commission ... do not authorize a subpoena prior to the Commission’s finding of probable cause of the occurrence of an ethical violation.
He also asserted that his clients could not receive a fair hearing before a “Commission [that] has lost its moral compass, and become no more than a political conduit for the political aspirations and agenda of certain candidates and government officials.”20 During the hearing on the motion, the trial court summarized the issue before it as follows:
But the question the Court has to consider, is based on the request that you’re making and the motion that has been filed, whether there is authority for a subpoena to issue, that the Commission is seeking issue [sic]; and whether based on the arguments you have made, this Court finds and believes that your clients would be unable to obtain a fair hearing.
While the order is denominated a “final order” and includes catch-all language at the end directing the clerk of court “to reflect upon the record that this case is now ‘INACTIVE’ and ‘DISPOSED,’ ” the mere designation of a judgment as final is not controlling. See Rhymes v. East Atlanta Church of God, 284 Ga. 145, 146 (663 SE2d 670) (2008). “Whether an order is final and appealable is judged by its function and substance, rather than any ‘magic language.’ ” (Citations and punctuation omitted.) Id. In this case, the substance of the trial court’s order shows that it disposed only of the pending motions before it, not the declaratory judgment claim. Additionally, the “motion for new trial... and for entry of final judgment” filed by the *491companies within 30 days of the trial court’s ruling points out that the order was not final because it failed to address their claim for declaratory judgment.
Decided March 28, 2013
Reconsideration denied April ll, 2013
Samuel S. Olens, Attorney General, Dennis R. Dunn, Deputy Attorney General, Stefan E. Ritter, Senior Assistant Attorney General, for appellants.
Bondurant, Mixson & Elmore, David G. H. Brackett, Frank M. Lowrey TV, McKenna, Long & Aldridge, James R. Evans, Daniel R. Meachum, Robert K. Finnell, for appellees.
Based upon the particular facts of this case, the statements made by the trial court limiting the narrow scope of the issues before it, and the summary of the motions listed as being under consideration in the trial court’s written order, I cannot conclude that the trial court’s finding regarding the Commission’s general subpoena power under OCGA § 21-5-6 (a) (5) necessarily implicates a ruling on an unrelated Code section, OCGA § 21-5-30.1. As the entire declaratory judgment action was not resolved by necessary implication, the superior court’s order was not a final order. It was therefore authorized to consider the companies’ later request for a ruling on the statute of limitation, an issue which the Commission expressly severed from its own pending actions so that a ruling could be obtained from the superior court.
Having determined that the companies’ action was still pending before the trial court, this court should consider the merits of the trial court’s ruling. Based upon the record before us, however, it appears that the trial court prematurely ruled on the statute of limitation. While its analysis of the statute of limitation which would apply if the Commission were to seek a penalty from the companies may very well be correct, the record before us demonstrates that the proceedings in the Commission are in the investigatory stage and no penalty has yet been sought. Because the Commission has options other than the imposition of a penalty following an investigation, see OCGA § 21-5-6 (b) (14) (A) and (B); Ga. Comp. R. & Regs., r. 189-2-.08, this court should vacate the trial court’s order finding’ that the statute of limitation bars the Commission’s pending probable cause cases and remand this case for proceedings not inconsistent with our opinion that the declaratory judgment action is still pending below.
I am authorized to state that Judge Dillard joins in this dissent.

 This Code section provides: “The commission is vested with the following powers:... To issue subpoenas to compel any person to appear, give sworn testimony, or produce documentary or other evidence.”


 OCGA § 21-5-30.1 regulates campaign contributions to “elected executive officers” by “regulated entities,” such as the insurance companies in this case. OCGA § 21-5-30.1 (a) (3) and (a) (5). The Commissioner of Insurance is designated as an “elected executive officer,” but the governor is not. OCGA § 21-5-30.1 (a) (3). In their declaratory judgment action, the companies *490alleged that their campaign contributions to Oxendine’s campaign for governor were not regulated by OCGA § 21-5-30.1 because it was not a contribution “to bring about the... election of an individual to the office of an ‘elected executive officer’ ” under OCGA § 21-5-30.1 (a).


 In their motion for a temporary restraining order and interlocutory injunction, the companies asserted that hearings before the Commission should be stopped because two Commission members were linked politically with a rival candidate for governor. The companies argued that a necessary recusal of these two members would result in the lack of a quorum necessary to proceed against them.